ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-286, concluding that CAROLYN E. ARCH of NEWARK, who was admitted to the bar of this State in 1965, should be suspended from the practice of law for a period of three years for violating RPC 5.5(a)(unauthorized practice of law), RPC 8.1(b)(failure to cooperate in a disciplinary investigation), and RPC 8.4(d)(conduct prejudicial to the administration of justice);
And CAROLYN E. ARCH currently being suspended from practice pursuant to Orders of the Court filed January 8, 2004, and September 22, 2004, that imposed concurrent three-month terms of suspension effective February 5, 2004;
And good cause appearing;
*3It is ORDERED that CAROLYN E. ARCH is suspended from the practice of law for a period of three years and until the further Order of the Court, retroactive to May 5, 2004; and it is further
ORDERED that on reinstatement to practice, respondent shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of one year and until the further Order of the Court; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of her suspension and that she continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.